Execution Version
SERVICES AND SECONDMENT AGREEMENT
BY AND BETWEEN
WESTERN GAS HOLDINGS, LLC
AND
ANADARKO PETROLEUM CORPORATION

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
 
  ARTICLE I        
 
  SECONDMENT        
 
           
1.1
  Seconded Employees     2  
1.2
  Period of Secondment     2  
1.3
  Withdrawal, Departure or Resignation     3  
1.4
  Termination of Secondment     3  
1.5
  Supervision     4  
1.6
  Seconded Employee Qualifications; Approval     4  
 
           
 
  ARTICLE II        
 
  SECONDMENT SERVICES        
 
           
2.1
  Secondment Services     5  
2.2
  Cancellation or Reduction of Secondment Services     5  
2.3
  Workers’ Compensation     5  
 
           
 
  ARTICLE III        
 
  SERVICES REIMBURSEMENT        
 
           
3.1
  Operational, Management, Reporting and Routine Maintenance Expenses     6  
3.2
  Seconded Employees     6  
 
           
 
  ARTICLE IV        
 
  ALLOCATION; RECORDS; AGENT        
 
           
4.1
  Allocation; Records     8  
4.2
  Agent     8  
 
           
 
  ARTICLE V        
 
  TERM        
 
           
 
  ARTICLE VI        
 
  GENERAL PROVISIONS        
 
           
6.1
  Accuracy of Recitals     10  
6.2
  Choice of Law; Submission to Jurisdiction     10  
6.3
  Notices     10  
6.4
  Further Assurances     11  
6.5
  Entire Agreement     11  
6.6
  Effect of Waiver or Consent     11  
6.7
  Amendment or Modification     11  
6.8
  Assignment; Third-Party Beneficiaries     11  
6.9
  Counterparts     11  
6.10
  Severability     11  
6.11
  Interpretation     12  
6.12
  Titles and Headings     12  
6.13
  Relationship of the Parties     12  

i



--------------------------------------------------------------------------------



 



             
6.14
  Binding Effect     12  
6.15
  Time of the Essence     13  
6.16
  Delay or Partial Exercise Not Waiver     13  
6.17
  Withholding or Granting of Consent     13  
6.18
  Laws and Regulations     13  
6.19
  No Recourse Against Officers or Directors     13  
6.20
  Signatories Duly Authorized     13  
6.21
  Incorporation of Exhibits by References     13  
6.22
  Dispute Resolution and Arbitration     13  
6.23
  Continuation of Work During Dispute     14  
6.24
  Legal Compliance     15  

-ii-



--------------------------------------------------------------------------------



 



SERVICES AND SECONDMENT AGREEMENT
     This Services and Secondment Agreement (the “Agreement”), dated as of
May 14, 2008 (the “Effective Date”), is entered into between Anadarko Petroleum
Corporation, a Delaware corporation (“Anadarko”), and Western Gas Holdings, LLC,
a Delaware limited liability company (“General Partner”) and the general partner
of Western Gas Partners, LP, a Delaware limited partnership (the “Partnership”).
Anadarko and the General Partner are hereinafter each referred to as a “Party”
and are collectively referred to as the “Parties.” Capitalized terms used herein
but not defined shall have the meanings given them in that certain Omnibus
Agreement by and among the Partnership, the General Partner and Anadarko, dated
May 14, 2008 (the “Omnibus Agreement”).
RECITALS:
     WHEREAS, Anadarko will cause the Anadarko Entities to provide to the
Partnership Group the services necessary to operate, manage, maintain and report
the operating results of the Partnership’s assets, including gathering
pipelines, compressors, treating facilities, transportation pipelines or related
equipment or assets (the “Partnership Assets”);
     WHEREAS, in connection with the provision of the services under this
Agreement, Anadarko desires to second to the General Partner certain personnel
employed or contracted by the Anadarko Entities in connection with the
Partnership Assets;
     NOW THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Anadarko and the
General Partner hereby agree as follows:

-1-



--------------------------------------------------------------------------------



 



     v
     SECONDMENT
I) Seconded Employees.
     Subject to the terms of this Agreement, Anadarko agrees to cause the
Anadarko Entities to second to the General Partner, and the General Partner
agrees to accept the secondment of, those certain specifically identified
individuals (each, a “Seconded Employee” and collectively, the “Seconded
Employees”) listed on Exhibit A (the “Seconded Employee Schedule”) for the
purpose of performing job functions related to the Partnership Assets (the
“Secondment”). The Seconded Employees will remain at all times employees of the
Anadarko Entities but, in addition, they will also be temporary employees of the
General Partner during the Period of Secondment (as defined below) and shall, at
all times during the Period of Secondment, work under the direction, supervision
and control of the General Partner. Anadarko will retain the right to cause the
Anadarko Entities to hire or discharge the Seconded Employees but, subject to
the provisions in Section 1.2, will not have the right to cause the Anadarko
Entities to terminate the Secondment to the General Partner or otherwise
exercise direction, supervision or control over the Seconded Employees. For each
Seconded Employee, the “Period of Secondment” shall be that period of time as
set forth in Section 1.2. Seconded Employees shall have no authority or apparent
authority to act on behalf of the Anadarko Entities during the Period of
Secondment. The Seconded Employee Schedule sets forth the names of the Seconded
Employees seconded by the Anadarko Entities, the job functions of the Seconded
Employees and the starting date for the Period of Secondment for each Seconded
Employee. Individuals may be added or removed from the Seconded Employee
Schedule from time to time by the execution by the Parties of a completed
“Addition/Removal/Change of Responsibility of Seconded Employee” form, the form
of which is attached to this Agreement as Exhibit B, which will be fully binding
on the Parties for all purposes under this Agreement. Those rights and
obligations of the Parties under this Agreement that relate to individuals that
were on the Seconded Employee Schedule but then later removed from the Seconded
Employee Schedule, which rights and obligations accrued before the removal of
such individual, will survive the removal of such individual from the Seconded
Employee Schedule to the extent necessary to enforce such rights and
obligations.
II) Period of Secondment.
     Anadarko will cause the Anadarko Entities to second to the General Partner
each Seconded Employee on the start date set forth on the Seconded Employee
Schedule and continue

-2-



--------------------------------------------------------------------------------



 



to second, during the period (and only during the period) that the Seconded
Employee is performing services for the General Partner, until the earliest of:
A) the end of the term of this Agreement;
B) the end date, if any, set forth for the Seconded Employee on the Seconded
Employee Schedule (or another end date for such Seconded Employee as mutually
agreed in writing by the Parties) (the “End Date”);
C) a withdrawal, departure, resignation or termination of such Seconded Employee
under Section 1.3;
D) the date on which WGR Holdings, LLC ceases to own a majority of the issued
and outstanding voting equity of the General Partner and the General Partner has
entered into satisfactory arrangements which it determines, in good faith, will
provide it with suitable qualified and experienced full-time or seconded
employees necessary to operate, manage and maintain the Partnership Assets and
E) a termination of Secondment for such Seconded Employee under Section 1.4.
     At the end of the Period of Secondment for any Seconded Employee, such
Seconded Employee will no longer be subject to the direction of the General
Partner with regard to the Seconded Employee’s day-to-day activities.
III) Withdrawal, Departure or Resignation.
     Anadarko will use reasonable efforts to cause the Anadarko Entities to
prevent any early withdrawal, departure or resignation of any Seconded Employee
prior to the End Date for such Seconded Employee’s Period of Secondment. If any
Seconded Employee tenders his resignation to an Anadarko Entity as an employee
of such Anadarko Entity, Anadarko will promptly notify the General Partner.
During the Period of Secondment for any Seconded Employee, Anadarko will cause
the Anadarko Entities to not voluntarily withdraw or terminate any Seconded
Employee except with the written consent of the General Partner (which may be
through the execution of a completed Addition/Removal/Change of Responsibility
of Seconded Employee form), such consent not to be unreasonably withheld.
Anadarko will indemnify, defend and hold harmless the General Partner and its
directors, officers and employees against any and all costs, expenses (including
reasonable attorneys’ fees), claims, demands, losses, liabilities, obligations,
actions, lawsuits and other proceedings, judgments and awards (each, a “Loss”
and collectively, the “Losses”) arising out of or in any way connected with or
related to the termination of employment of any Seconded Employee by any
Anadarko Entity without the consent of THE GENERAL PARTNER, EVEN THOUGH SUCH
LOSS MAY BE CAUSED IN PART BY THE NEGLIGENCE OF ONE OR MORE OF THE PARTNERSHIP
ENTITIES, except to the extent that such Losses (i) arise solely out of or
result solely from the negligence, gross negligence or willful misconduct of any
of the Partnership Entities, or (ii) arise in connection with the termination of
a Seconded Employee for cause. Upon the termination of employment, the Seconded
Employee will cease performing services for the General Partner.
IV) Termination of Secondment.
     The General Partner will have the right to terminate the Secondment to it
of any Seconded Employee for any reason at any time. Subject to Section 1.2,
Anadarko will not have the right to cause any Anadarko Entity to terminate the
Secondment to the General Partner of any Seconded Employee. Upon the termination
of any Seconded Employee’s Period of Secondment, Anadarko will be solely liable
for any costs or expenses associated with the termination of the

-3-



--------------------------------------------------------------------------------



 



Secondment, except as otherwise specifically set forth in this Agreement.
Anadarko will indemnify, defend and hold harmless the General Partner and its
directors, officers and employees against all Losses arising out of or in any
way connected with or related to the termination of the Secondment of any
Seconded Employee by THE GENERAL PARTNER, EVEN THOUGH SUCH LOSS MAY BE CAUSED IN
PART BY THE NEGLIGENCE OF ONE OR MORE OF THE PARTNERSHIP ENTITIES, except to the
extent that such Losses arise solely out of or result solely from the
negligence, gross negligence or willful misconduct of any of the Partnership
Entities. Upon the termination of a Secondment, the Seconded Employee will cease
performing services for the General Partner. At no time will the General Partner
have the right to terminate the employment with the Anadarko Entities of the
Seconded Employees.
V) Supervision.
     During the Period of Secondment, the General Partner shall:
A) be ultimately and fully responsible for the daily work assignments of the
Seconded Employee (and with respect to Seconded Employees that also provide
services to the Anadarko Entities in connection with its operations (“Shared
Seconded Employees”), during those times that the Shared Seconded Employees are
performing services for the General Partner hereunder), including supervision of
their day-to-day work activities and performance consistent with the purposes
stated in Section 1.1 and the job functions set forth in the Seconded Employee
Schedule;
B) set the hours of work and the holidays and vacation schedules (other than
with respect to Shared Seconded Employees, as to which the General Partner and
Anadarko shall jointly determine) for the Seconded Employee and
C) have the right to determine training which will be received by the Seconded
Employee.
     In the course and scope of performing any Seconded Employee’s job
functions, the Seconded Employee will be integrated into the organization of the
General Partner, will report into the General Partner’s management structure,
and will be under the direct management and supervision of the General Partner.
The General Partner shall designate one of its officers to be responsible for
the supervisory function set forth in this Section 1.5 on behalf of the General
Partner.
VI) Seconded Employee Qualifications; Approval.
     Anadarko will cause the Anadarko Entities to provide such suitably
qualified and experienced Seconded Employees as it is able to make available to
the General Partner, and the General Partner will have the right to approve or
reject each such Seconded Employee.

-4-



--------------------------------------------------------------------------------



 



     v
     SECONDMENT SERVICES
I) Secondment Services.
     Anadarko shall cause the Anadarko Entities to second Seconded Employees to
the General Partner to provide the General Partner with those services necessary
to operate, manage, maintain and report the operating results of the Partnership
Assets (the “Secondment Services”).
II) Cancellation or Reduction of Secondment Services.
     The General Partner may terminate or reduce the level of any of the
Secondment Services on 30 days’ prior written notice to Anadarko. In the event
the General Partner terminates the Secondment Services, the General Partner
shall pay Anadarko the monthly installment for the last month (or portion
thereof) in which it received such services. Upon payment thereof, the General
Partner shall have no further payment obligations. In the event that the General
Partner reduces the level of any of the Secondment Services, the Parties will
negotiate in good faith to determine an appropriate Services Reimbursement (as
defined in Section 3.1 below) for the reduced Secondment Services.
III) Workers’ Compensation.
     At all times, Anadarko will cause the Anadarko Entities to maintain
workers’ compensation insurance (either through an insurance company or
self-insured arrangement) applicable to the Seconded Employees. Anadarko will
cause the Anadarko Entities to name the General Partner as an also insured
employer under such insurance policy. Prior to being assigned any duties by the
General Partner, each Seconded Employee must sign an acknowledgement that the
Seconded Employee is an employee during the Secondment Period of both the
Anadarko Entities and the General Partner and that for any work place injury,
the Seconded Employee’s sole remedy will be under such Anadarko Entity’s
workers’ compensation insurance policy. Notwithstanding the foregoing, nothing
herein shall preclude a Seconded Employee from participating in benefit programs
generally available to employees of Anadarko Entities.

-5-



--------------------------------------------------------------------------------



 



     v
     SERVICES REIMBURSEMENT
I) Operational, Management, Reporting and Routine Maintenance Expenses.
     On or before the fifth business day of each month, Anadarko shall send an
invoice to the General Partner for that amount of money associated with all
expenses incurred by the Anadarko Entities in connection with the performance of
the Secondment Services during the preceding month (the “Services
Reimbursement”). The General Partner shall pay such invoice within 30 days of
receipt.
II) Seconded Employees.
     Among other items, the Services Reimbursement shall include all reasonable
cash expenses incurred by the Anadarko Entities for the Seconded Employees,
including, but not limited to:
A) compensation, salary and wages (including payroll and withholding taxes
associated therewith);
B) 401(k) costs and any matching 401(k) contributions;
C) vacation and sick leave benefits;
D) medical and health insurance benefits;
E) disability insurance;
F) workers’ compensation insurance;
G) life insurance;
H) severance payments, if any and
I) any other employee benefit for which the Anadarko Entities incur costs.
     The costs and expenses described in (a) through (i) above are referred to
as “Seconded Employee Expenses.” For the avoidance of any doubt, the Seconded
Employee Expenses shall not include any payments made to Seconded Employees
under Anadarko’s Value Creation Plan (or any successor plan thereto) and the
excess of actual bonus amounts awarded under Anadarko’s Annual Incentive Plan
(“AIP”) to any Seconded Employee over 120% of such Seconded Employee’s AIP bonus
target (collectively, “Excess Bonus Expenses”). Where it is not reasonably
practicable to determine the cost of such a cost or expense, Anadarko or the
applicable Anadarko Entity may make a good faith reasonable estimate of such
cost or expense (and provided that any such estimates, other than with respect
to benefit load, are “trued up” within 10 days of the end of each quarter based
on the actual amount of the expenses, expenditures or payments in respect of
which estimates were made in the immediately preceding

-6-



--------------------------------------------------------------------------------



 



quarter). Anadarko or the applicable Anadarko Entity may include the costs and
expenses described in (b) through (i) above in a percentage benefit load based
upon the amount of costs and expenses incurred in (a) above. Subject to the
parenthetical clause included in this paragraph, the General Partner shall
accept any estimate or benefit load described in this paragraph, provided that
such estimate is reasonable and made in good faith.

-7-



--------------------------------------------------------------------------------



 



     v
     ALLOCATION; RECORDS; AGENT
I) Allocation; Records.
     Anadarko will use commercially reasonable efforts to maintain an allocation
schedule reflecting the direct and indirect costs of the Seconded Employee
Expenses based on the Secondment Services. The General Partner will use
commercially reasonable efforts to keep and maintain books/records reflecting
hours worked and costs and expenses incurred in connection with each of the
Seconded Employees, and Anadarko will have the right from time to time upon its
reasonable request to audit such books/records maintained by the General
Partner. The General Partner and its representatives will have the right to
audit the allocation schedule and such other records as the General Partner may
reasonably require in connection with its verification of the Seconded Employee
Expenses during regular business hours and on reasonable prior notice. Based on
these records, the General Partner may request adjustments under Section 3.2
above.
II) Agent.
     Seconded Employee Expenses remain the primary legal responsibility of the
General Partner as the employer of the Seconded Employees during the Secondment
Period. Anadarko agrees to act as agent for the General Partner in paying the
Seconded Employee Expenses of the employees temporarily assigned under this
Secondment Agreement. Anadarko agrees to indemnify and hold the General Partner
harmless from any and all Losses incurred by the General Partner or any of the
other Partnership Entities related to Anadarko’s failure to carry out its duties
as agent for the payment of the Seconded Employee Expenses as set forth above,
except to the extent that such Losses arise solely out of or result solely from
the negligence, gross negligence or willful misconduct of any of the Partnership
Entities.

-8-



--------------------------------------------------------------------------------



 



     v
     TERM
     The term of this Agreement will commence on the Effective Date and will
continue for an initial period of 10 years. Upon the expiration of the initial
10 year period, the term of this Agreement shall automatically extend for an
additional 12 month period, unless either Party provides at least 180 days’
prior written notice to the other Party, prior to the expiration of such initial
period, that the Party wishes for this Agreement to expire at the end of the
initial 10 year period. After the initial 12 month renewal period, the term of
this Agreement shall automatically extend for additional 12 month periods,
unless either Party provides prior written notice, at least 180 days prior to
the expiration of the applicable 12 month period, that the Party wishes for this
Agreement to expire at the end of such 12 month period. Upon proper notice by a
Party to the other Party, in accordance with this Article 5, that the Party
wishes for this Agreement to expire on the expiration of the applicable 10 year
or 12 month period, this Agreement shall not automatically extend, but shall
instead expire upon the expiration of the applicable 10 year or 12 month period
and only those provisions that, by their terms, expressly survive this Agreement
shall so survive. Notwithstanding the foregoing, the General Partner may
terminate this Agreement at any time, upon 180 days prior written notice to
Anadarko, and only those provisions that, by their terms, expressly survive this
Agreement shall so survive.

-9-



--------------------------------------------------------------------------------



 



     v
     GENERAL PROVISIONS
I) Accuracy of Recitals.
     The paragraphs contained in the recitals to this Agreement are incorporated
in this Agreement by this reference, and the Parties to this Agreement
acknowledge the accuracy thereof.
II) Choice of Law; Submission to Jurisdiction.
     This Agreement shall be subject to and governed by the laws of the State of
Texas. Each Party hereby submits to the jurisdiction of the state and federal
courts in the State of Texas and to venue in Houston, Texas.
III) Notices.
     Any notice, demand or communication required or permitted under this
Agreement shall be in writing and delivered personally, by reputable courier or
by telecopier, and shall be deemed to have been duly given as of the date and
time reflected on the delivery receipt, if delivered personally or sent by
reputable courier service, or on the automatic telecopier receipt, if sent by
telecopier, addressed as follows:
Anadarko Petroleum Corporation
1201 Lake Robbins Drive
The Woodlands, Texas 77380
Attn: General Counsel
Fax: 832-636-3214
Western Gas Holdings, LLC
1201 Lake Robbins Drive
The Woodlands, Texas 77380
Attn: President
Fax: 832-636-6001
     A Party may change its address for the purposes of notices hereunder by
giving notice to the other Party specifying such changed address in the manner
specified in this Section 6.2.

-10-



--------------------------------------------------------------------------------



 



IV) Further Assurances.
     The Parties agree to execute such additional instruments, agreements and
documents, and to take such other actions, as may be necessary to effect the
purposes of this Agreement.
V) Entire Agreement.
     This Agreement constitutes the entire agreement of the Parties relating to
the matters contained herein, superseding all prior contracts or agreements,
whether oral or written, relating to the matters contained herein.
VI) Effect of Waiver or Consent.
     No waiver or consent, express or implied, by any Party to or of any breach
or default by any Person (as defined in Section 6.11 below) in the performance
by such Person of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance by
such Person of the same or any other obligations of such Person hereunder.
Failure on the part of a Party to complain of any act of any Person or to
declare any Person in default, irrespective of how long such failure continues,
shall not constitute a waiver by such Party of its rights hereunder until the
applicable statute of limitations period has run.
VII) Amendment or Modification.
     This Agreement may be amended or modified from time to time only by the
written agreement of all the Parties; provided, however, that the Partnership
may not, without the prior approval of the Special Committee, agree to any
amendment or modification of this Agreement that, in the reasonable discretion
of the General Partner, will have an adverse effect on the holders of Common
Units. Each such instrument shall be reduced to writing and shall be designated
on its face an “Amendment” or an “Addendum” to this Agreement.
VIII) Assignment; Third-Party Beneficiaries.
     No Party shall have the right to assign its rights or obligations under
this Agreement without the prior written consent of the other Parties. Each of
the Parties hereto specifically intends that each entity comprising the Anadarko
Entities and the Partnership Entities, as applicable, whether or not a Party to
this Agreement, shall be entitled to assert rights and remedies hereunder as
third-party beneficiaries hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to any such entity.
IX) Counterparts.
     This Agreement may be executed in any number of counterparts with the same
effect as if all signatory Parties had signed the same document. All
counterparts shall be construed together and shall constitute one and the same
instrument.
X) Severability.
     If any provision of this Agreement or the application thereof to any Person
or circumstance shall be held invalid or unenforceable to any extent, the
remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.

-11-



--------------------------------------------------------------------------------



 



XI) Interpretation.
     In this Agreement, unless a clear contrary intention appears: (a) the
singular includes the plural and vice versa; (b) reference to any individual, or
any partnership, corporation, limited liability company, trust or other legal
entity (“Person”) includes such Person’s successors and assigns but, in the case
of Party, only if such successors and assigns are permitted by this Agreement,
and reference to a Person in a particular capacity excludes such Person in any
other capacity; (c) reference to any gender includes each other gender;
(d) reference to any agreement (including this Agreement), document or
instrument means such agreement, document, or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof and, if
applicable, the terms of this Agreement; (e) reference to any Section means such
Section of this Agreement, and references in any Section or definition to any
clause means such clause of such Section or definition; (f) “hereunder,”
“hereof,” “hereto” and words of similar import will be deemed references to this
Agreement as a whole and not to any particular Section or other provision hereof
or thereof; (g) “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term; and (h) relative to the determination of any period of time, “from” means
“from and including,” “to” means “to but excluding” and “through” means “through
and including.”
XII) Titles and Headings.
     Section titles and headings in this Agreement are inserted for convenience
of reference only and are not intended to be a part of, or to affect the meaning
or interpretation of, this Agreement.
XIII) Relationship of the Parties.
A) Nothing in this Agreement shall cause any of the Anadarko Entities or the
Partnership Entities to become members of any other partnership, joint venture,
association, syndicate or other entity. Nothing in this Agreement shall cause
any Partnership Entity to be considered an Anadarko Entity, and vice versa.
B) As used in this Agreement, “Affiliate” means, with respect to any Person, (a)
any other Person directly or indirectly controlling, controlled by or under
common control with such Person, (b) any Person owning or controlling fifty
percent (50%) or more of the voting interests of such Person, (c) any officer or
director of such Person or (d) any Person who is the officer, director, trustee
or holder of fifty percent (50%) or more of the voting interest of any Person
described in clauses (a) through (c). For purposes of this definition, the term
“controls,” “is controlled by” or “is under common control with” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. For purposes of this Agreement, no
Partnership Entity shall be deemed to be an Affiliate of the Anadarko Entities
nor shall any Anadarko Entity be deemed to be an Affiliate of the Partnership
Entities.
XIV) Binding Effect.
     This Agreement will be binding upon, and will inure to the benefit of, the
Parties and their respective successors, permitted assigns and legal
representatives.

-12-



--------------------------------------------------------------------------------



 



XV) Time of the Essence.
     Time is of the essence in the performance of this Agreement.
XVI) Delay or Partial Exercise Not Waiver.
     No failure or delay on the part of any Party to exercise any right or
remedy under this Agreement will operate as a waiver thereof; nor shall any
single or partial exercise of any right or remedy under this Agreement preclude
any other or further exercise thereof or the exercise of any other right or
remedy granted hereby or any related document. The waiver by either Party of a
breach of any provisions of this Agreement will not constitute a waiver of a
similar breach in the future or of any other breach or nullify the effectiveness
of such provision.
XVII) Withholding or Granting of Consent.
     Unless otherwise provided in this Agreement, each Party may, with respect
to any consent or approval that it is entitled to grant pursuant to this
Agreement, grant or withhold such consent or approval in its sole and
uncontrolled discretion, with or without cause, and subject to such conditions
as it shall deem appropriate.
XVIII) Laws and Regulations.
     Notwithstanding any provision of this Agreement to the contrary, no Party
shall be required to take any act, or fail to take any act, under this Agreement
if the effect thereof would be to cause such Party to be in violation of any
applicable law, statute, rule or regulation.
XIX) No Recourse Against Officers or Directors.
     For the avoidance of doubt, the provisions of this Agreement shall not give
rise to any right of recourse against any officer or director of any Anadarko
Entity or any Partnership Entity.
XX) Signatories Duly Authorized.
     Each of the signatories to this Agreement represents that he is duly
authorized to execute this Agreement on behalf of the Party for which he is
signing, and that such signature is sufficient to bind the Party purportedly
represented.
XXI) Incorporation of Exhibits by References.
     Any reference herein to any exhibit to this Agreement will incorporate it
herein, as if it were set out in full in the text of this Agreement.
XXII) Dispute Resolution and Arbitration.
A) Should a dispute arise between the Parties, the Parties shall promptly seek
to amicably resolve any such dispute by negotiations between the Parties prior
to the initiation of binding arbitration in accordance with Section 6.22(b). The
Parties shall meet at a mutually acceptable time and place within fifteen
(15) days after written notice by any Party to any other Party seeking
resolution of a dispute under this Section 6.22(a) and thereafter as often as
they reasonably determine to be necessary or appropriate to exchange relevant
information and to attempt to resolve the dispute. All negotiations and
communications pursuant to this Section 6.22(a) shall be treated and maintained
by the Parties as confidential information and shall be treated as compromise
and settlement negotiations for purposes of the Federal Rules of Evidence. Any
proposed resolution of a dispute under this Agreement must be approved on behalf
of the

-13-



--------------------------------------------------------------------------------



 



Partnership by the Special Committee of the Board of Directors of the General
Partner before it is finalized. If the matter is not resolved within 30 days
after the initial meeting of the Parties, or such longer period as may be
mutually agreed upon, either Party may initiate arbitration in accordance with
Section 6.22(b).
B) Any disputes hereunder, including the inability of the Parties to agree to an
adjustment to the Services Reimbursements pursuant to the provisions of
Section 3.1, must be resolved through the use of binding arbitration using three
arbitrators, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, as supplemented to the extent necessary to determine
any procedural appeal questions by the Federal Arbitration Act (Title 9 of the
United States Code). If there is any inconsistency between this Section and the
Commercial Arbitration Rules or the Federal Arbitration Act, the terms of this
Section 6.22 will control the rights and obligations of the Parties. Arbitration
must be initiated within the applicable time limits set forth in this Agreement
and not thereafter or if no time limit is given, within the time period allowed
by the applicable statute of limitations. Arbitration may be initiated by a
party (“Claimant”) serving written notice on another party (“Respondent”) that
the Claimant elects to refer a particular dispute to binding arbitration.
Claimant’s notice initiating binding arbitration must identify the arbitrator
Claimant has appointed. The Respondent shall respond to Claimant within 30 days
after receipt of Claimant’s notice, identifying the arbitrator Respondent has
appointed. If the Respondent fails for any reason to name an arbitrator within
the 30-day period, Claimant shall petition to the American Arbitration
Association for appointment of an arbitrator for Respondent’s account. The two
arbitrators so chosen shall select a third arbitrator within 30 days after the
second arbitrator has been appointed. The Claimant will pay the compensation and
expenses of the arbitrator named by or for it, and the Respondent will pay the
compensation and expenses of the arbitrator named by or for it. The costs of
petitioning for the appointment of an arbitrator, if any, shall be paid by
Respondent. The Claimant and Respondent will each pay one-half of the
compensation and expenses of the third arbitrator. All arbitrators must (a) be
neutral parties with no prior relationships to any participants, parties,
attorneys or law firms involved in the proceedings, (b) have never been
officers, directors or employees of any of the Partnership Entities or Anadarko
Entities and (c) have not less than seven years experience in the energy
industry. The hearing will be conducted in Fort Worth, Texas and commence within
30 days after the selection of the third arbitrator. The Parties and the
arbitrators should proceed diligently and in good faith in order that the award
may be made as promptly as possible. Except as provided in the Federal
Arbitration Act, the decision of the arbitrators will be binding on and
non-appealable by the Parties hereto. The arbitrators shall have no right to
grant or award indirect, consequential, punitive or exemplary damages of any
kind.
XXIII) Continuation of Work During Dispute.
     Subject to Section 2.2 hereof, notwithstanding any dispute, it shall be the
responsibility of each Party to continue to perform its obligations under this
Agreement pending resolution of the dispute.

-14-



--------------------------------------------------------------------------------



 



XXIV) Legal Compliance.
     The Parties acknowledge and agree that this Agreement, and all services
provided under this Agreement, are intended to comply with any and all laws and
legal obligations and that this Agreement should be construed and interpreted
with this purpose in mind. In this regard, the Parties specifically agree as
follows:
A) The Parties will comply with all equal employment opportunity requirements
and other applicable employment laws. Where a joint or combined action is
required by the law in order to comply with an employment obligation, the
parties will cooperate fully and in good faith to comply with the applicable
obligation.
B) The General Partner acknowledges and agrees that Seconded Employees may
utilize the complaint reporting and resolution process of Anadarko and agrees to
cooperate in the investigation and resolution of any complaint that may be made.
C) The Parties agree that they will adhere to the Fair Labor Standards Act of
1938, as amended, any comparable state law and any law regulating the payment of
wages or compensation. The General Partner is solely responsible for ensuring
that non-exempt Seconded Employees accurately record their hours and time
worked.
[Signature page follows]

-15-



--------------------------------------------------------------------------------



 



     AS WITNESS HEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives on the date herein above mentioned.

                  ANADARKO PETROLEUM CORPORATION    
 
           
 
  By:    /s/ James T. Hackett    
 
  Name:  
 
James T. Hackett    
 
  Title:   Chairman, President and Chief    
 
      Executive Officer    
 
                WESTERN GAS HOLDINGS, LLC    
 
           
 
  By:   /s/ Robert G. Gwin    
 
           
 
  Name:   Robert G. Gwin    
 
  Title:   President and Chief Executive Officer    

Signature Page to Services and Secondment Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO THE
SERVICES AND SECONDMENT AGREEMENT
     This Exhibit A is attached the Services and Secondment Agreement (the
“Agreement”) dated May 14, 2008 by and between Anadarko Petroleum Corporation
and Western Gas Holdings, LLC. All defined terms used herein shall have the same
meaning as set forth in the Agreement.
     All information must be filled in for this form to be valid.
SECONDED EMPLOYEE SCHEDULE

          Name of Seconded Employee   Title and Job Function   Start Date
Mickey Bosarge
  Non-Employee   May 14, 2008
Jason Cochran
  Operator II   May 14, 2008
Tadd Dunnahoe
  Measurement Technician V   May 14, 2008
Marion Freeman
  Measurement Technician V   May 14, 2008
Timothy Hedrick
  Operator II   May 14, 2008
Michael Henry
  Construction Foreman   May 14, 2008
Kelly Hutchinson
  Sr. Foreman   May 14, 2008
Regie Judd
  Staff Autom & Mass Analyst   May 14, 2008
Raymond Martin
  Sr. Measurement Technician   May 14, 2008
Michael McGee
  Operator III   May 14, 2008
Perry Neill
  Field Foreman   May 14, 2008
Howard Pate
  Non-Employee   May 14, 2008
Wesley Robinson
  Mechanic IV   May 14, 2008
Russell Schick
  Operator II   May 14, 2008
Jerry Shoemaker
  Field Foreman   May 14, 2008
Stacy Stansbury
  Welder V   May 14, 2008
Ronnie Tanner
  Operator III   May 14, 2008
Mark Warren
  Operator II   May 14, 2008
Brock Whitney
  Sr. Measurement Technician   May 14, 2008
Daniel Winkler
  Mechanic III   May 14, 2008
Jyl Baumann
  Field Analyst II   May 14, 2008
John Curtis
  Field Supv   May 14, 2008
Mark Diede
  Sr. Measurement Technician   May 14, 2008
Brad Engler
  Corrosion Technician I   May 14, 2008

 



--------------------------------------------------------------------------------



 



          Name of Seconded Employee   Title and Job Function   Start Date
Curtis Hyde
  Measurement Technician I   May 14, 2008
Ellory Mills
  Corrosion Technician IV   May 14, 2008
Robert Schmitz
  Area Supt   May 14, 2008
Ryan Smith
  Measurement Technician II   May 14, 2008
Russell Steiner
  Measurement Technician IV   May 14, 2008
Kerrie Strickland
  General Laborer II   May 14, 2008
Tracy Zimbelman
  Operations Specialist II   May 14, 2008
Gary Allen
  Sr. Field Analyst   May 14, 2008
Dennis Atkins
  Fieldman IV   May 14, 2008
Martin Banning
  Sr. Maintenance Foreman   May 14, 2008
Gary Biehm
  Plant Operator V   May 14, 2008
Thomas Bohannon
  Fieldman IV   May 14, 2008
Ronald Boone
  Pipeline Foreman   May 14, 2008
David Boothby
  Sr. Fieldman   May 14, 2008
Stacy Burrows
  Mechanic V   May 14, 2008
Donald Burrows
  Measurement Technician V   May 14, 2008
Heath Cain
  Fieldman III   May 14, 2008
David Conner
  Fieldman V   May 14, 2008
Troy Cooper
  Fieldman V   May 14, 2008
Lloyd Dixon
  Measurement Technician III   May 14, 2008
Alfred Eddy
  Sr. Plant Operator   May 14, 2008
Timothy Evans
  Field Foreman   May 14, 2008
Eugene Graves
  Sr. Field Analyst   May 14, 2008
Tracy Gutierrez
  Measurement Technician IV   May 14, 2008
James Hammerschmidt
  Construction Foreman   May 14, 2008
Jack Hasik
  Sr. Mechanic   May 14, 2008
Alan Hanna
  Sr. Field Analyst   May 14, 2008
Albert Hodges
  Area Supt   May 14, 2008
Howard Hunter
  Field V   May 14, 2008
Russell Jays
  General Laborer II   May 14, 2008
Robert Jones
  Sr. Measurement Technician   May 14, 2008
John Keeter
  Fieldman IV   May 14, 2008
Jimmy Kelley
  Fieldman V   May 14, 2008
Paula Koski
  Measurement Technician IV   May 14, 2008
John Lear
  Fieldman IV   May 14, 2008

 



--------------------------------------------------------------------------------



 



          Name of Seconded Employee   Title and Job Function   Start Date
Stuart Lujan
  Fieldman V   May 14, 2008
Larry Martin
  Sr. Field Analyst   May 14, 2008
Trent McCabe
  Fieldman III   May 14, 2008
Jerry Merwin
  Fieldman IV   May 14, 2008
Harry Mills
  Field Foreman   May 14, 2008
Jeff Mills
  Plant Operator V   May 14, 2008
Trenton Milton
  Mechanic V   May 14, 2008
Phillip Mitchell
  Pipeline Foreman   May 14, 2008
Dawn Nease
  Sr. Measurement Foreman   May 14, 2008
Michael Pond
  Sr. Field Analyst   May 14, 2008
Enrique Reza
  Fieldman III   May 14, 2008
Robert Rich
  Mechanic IV   May 14, 2008
Ronald Rich
  Mechanic III   May 14, 2008
Pat Rich
  Non-Employee   May 14, 2008
Jason Robertson
  Fieldman I   May 14, 2008
Richard Robinson
  Measurement Technician IV   May 14, 2008
Edward Rutledge
  Fieldman IV   May 14, 2008
Steven Savely
  Fieldman I   May 14, 2008
Tommy Silva
  Fieldman IV   May 14, 2008
Ronald Simmons
  Plant Operator V   May 14, 2008
Kathy Slaughter
  Fieldman IV   May 14, 2008
Greg Steizler
  Measurement Technician IV   May 14, 2008
Rodney Stout
  Sr. Measurement Technician   May 14, 2008
Jerry Stricker
  Fieldman V   May 14, 2008
Trevor Thompson
  Fieldman III   May 14, 2008
Jerry Trout
  Operator V   May 14, 2008
William Trujillo
  Measurement Technician IV   May 14, 2008
Danny Walls
  Mechanic IV   May 14, 2008
Jay Williams
  Fieldman IV   May 14, 2008
Donald Williams
  Sr. Mechanic   May 14, 2008
Jerry Arnold
  Operations Technician IV   May 14, 2008
Conard Baker
  Automation Foreman   May 14, 2008
Christopher Bettencourt
  Plant Operator III   May 14, 2008
Joshua Brittain
  Plant Operator III   May 14, 2008
Josh Deen
  Non-Employee   May 14, 2008

 



--------------------------------------------------------------------------------



 



          Name of Seconded Employee   Title and Job Function   Start Date
Simmie Douglas
  Operations Technician V   May 14, 2008
Donald Gill
  Plant Operator V   May 14, 2008
Cory Hearrell
  Plant Operator IV   May 14, 2008
Judy Hill
  Non-Employee   May 14, 2008
David Hinson
  Sr. Foreman   May 14, 2008
Jeffrey Karh
  Operations Technician V   May 14, 2008
Brian Lookabaugh
  Plant Operator I   May 14, 2008
Larry Martin
  E&I Technician IV   May 14, 2008
Mitchell McSwain
  Plant Foreman   May 14, 2008
Rodd Pagel
  Plant Operator V   May 14, 2008
Charles Pickens
  Operations Technician IV   May 14, 2008
Joshua Richardson
  Automation Tech III   May 14, 2008
Alan Rummel
  Measurement Technician IV   May 14, 2008
Tommy Sawyer
  Mechanic V   May 14, 2008
Steven Shaw
  Sr. Operations Technician   May 14, 2008
Michael South
  Plant Operator V   May 14, 2008
Ronald Warren
  Field Analyst II   May 14, 2008
Jared Weakley
  Plant Operator III   May 14, 2008
William Woodruff
  Field Foreman   May 14, 2008
Jonathan Bishop
  Mechanic III   May 14, 2008
Jonathan Bishop
  Mechanic III   May 14, 2008
Jim Hartley
  Production Supt   May 14, 2008
Jim Hartley
  Production Supt   May 14, 2008
Cale Jensen
  E&I Technician I   May 14, 2008
Cale Jensen
  E&I Technician I   May 14, 2008
Michael Johansen
  Mechanic IV   May 14, 2008
Michael Johansen
  Mechanic IV   May 14, 2008
Kirt Rasmussen
  Field Foreman   May 14, 2008
Kirt Rasmussen
  Field Foreman   May 14, 2008
Kevin Whitmer
  E&I Technician IV   May 14, 2008
Kevin Whitmer
  E&I Technician IV   May 14, 2008
Bobby Hess
  Sr. Foreman   May 14, 2008
Leroy Hutson
  Operator V   May 14, 2008
Jackie Pender
  Field Services Analyst II   May 14, 2008

[Signature page follows]

 



--------------------------------------------------------------------------------



 



                      ANADARKO PETROLEUM CORPORATION       WESTERN GAS HOLDINGS,
LLC    
 
                   
By:
  /s/ James T. Hackett       By:   /s/ Robert G. Gwin    
Name:
 
 
James T. Hackett       Name:  
 
Robert G. Gwin    
Title:
  Chairman, President and Chief       Title:   President and Chief Executive
Officer    
 
  Executive Officer                

 



--------------------------------------------------------------------------------



 



EXHIBIT B TO THE
SERVICES AND SECONDMENT AGREEMENT
     This Exhibit B is attached the Services and Secondment Agreement (the
“Agreement”) dated [                    ], [                    ] by and between
Anadarko Petroleum Corporation and Western Gas Holdings, LLC. All defined terms
used herein shall have the same meaning as set forth in the Agreement.
ADDITION/REMOVAL/CHANGE OF RESPONSIBILITY
OF SECONDED EMPLOYEE
     In accordance with Section 1.1 of the Secondment Agreement, the Parties
hereto wish to add, remove, or change the responsibilities of the following
Seconded Employees.
     All information must be filled in for this form to be valid.

                          Name of Seconded                   Employee   Title
and Job Function     Start Date     End Date  
 
                       

                      ANADARKO PETROLEUM CORPORATION       WESTERN GAS HOLDINGS,
LLC    
 
                   
By:
          By:        
Name:
 
 
      Name:  
 
   
Title:
          Title:   [President]    

 